Docket No. 109698.


                              IN THE
                      SUPREME COURT
                                  OF
                 THE STATE OF ILLINOIS




THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
           GREGORY DABBS, Appellant.

                 Opinion filed November 18, 2010.



   JUSTICE GARMAN delivered the judgment of the court, with
opinion.
   Chief Justice Kilbride and Justices Freeman, Thomas, Karmeier,
Burke, and Theis concurred in the judgment and opinion.



                              OPINION

    After a jury trial in the circuit court of Tazewell County, defendant
Gregory Dabbs was convicted of domestic battery (720 ILCS
5/12–3.2(a)(1) (West 2006)) against his girlfriend. At trial, his ex-wife
was permitted to testify pursuant to section 115–7.4 of the Code of
Criminal Procedure of 1963 (Code) (725 ILCS 5/115–7.4 (West
2008)) that he had physically abused her. Defendant argued on appeal
that section 115–7.4 of the Code is unconstitutional. His conviction
was affirmed, with one justice dissenting. 396 Ill. App. 3d 622. We
granted leave to appeal pursuant to Supreme Court Rule 315 (210 Ill.
2d R. 315). We affirm.
                              BACKGROUND
     Amy DeWeese went to the police station on April 28, 2008, to
report that she had been battered by defendant, who was then her
boyfriend. The police officer who interviewed her testified that
DeWeese reported defendant had battered and threatened to kill her
several days earlier. She had not reported the incident sooner because
he would not allow her to leave the house. The officer testified that
she appeared “distraught, quite shaken up and nervous” and that she
had a black eye and bruises on her arms.
     The officer further testified that when he went to defendant’s
home, defendant admitted having an “argument” with DeWeese and
stated that she became “hysterical,” requiring him to restrain her,
which caused bruises on her arms. Defendant was arrested and
charged with domestic battery and unlawful restraint.
     Prior to trial, the State moved to admit evidence of a prior incident
of domestic violence committed by defendant against his ex-wife,
Katie Bailey, as permitted by section 115–7.4 of the Code. After a
hearing, the trial court allowed the motion.
     Defendant also filed a pretrial motion, seeking to bar DeWeese’s
testimony at trial on the basis that she suffered from a mental illness
that rendered her incompetent to testify. The trial court ruled that
DeWeese was competent to testify, but that she could be cross-
examined regarding her mental illness.
     At trial, DeWeese testified that she had moved in with defendant
in February 2008, after having dated him for about three years. She
acknowledged that she had been diagnosed with delusional disorder,
bipolar disorder, and borderline personality disorder. She stated that
her mental illness did not interfere with her ability to testify truthfully.
     DeWeese testified that after she and defendant returned home after
a trip to the video store on Saturday, April 26, 2008, she went to bed
while he stayed up and drank beer. She estimated that he consumed
an entire case of beer. After midnight, she was awakened by defendant
sitting on her chest, with his knees pinning down her arms. He shouted
at her and called her names and said that he wanted to kill her. He
began to calm down and went to the kitchen to get her some water.
When he returned, he became angry again and poured the water in her
face. Then he dragged her by the hair into the bathroom, where he

                                    -2-
pushed her head into the toilet, hitting her head on the rim of the
bowl. He told her he wanted to teach her a lesson. Eventually, he
calmed down, and they talked.
    On Sunday, DeWeese and defendant went to breakfast and then
remained home together until that evening, when she went to her ex-
husband’s house to visit her children. She returned to the home she
shared with defendant. On Monday, she went to work and to school
before she went to the police station.
    Katie Bailey testified that she had previously been married to
defendant. Before their marriage, he once got very drunk and struck
her repeatedly with a belt. She got away from him and drove to the
police station. Defendant was arrested.
    Defendant testified that he was “really drunk” when he repeatedly
struck Bailey with a belt. With regard to the attack on DeWeese, he
explained that she was mentally ill and frequently talked to people
who were not there. She believed that her doctors had implanted a
device in her brain and that they wanted to kill her. Defendant
described her as “delusional.”
    As for the events of April 26-27, defendant described returning
from the video store and DeWeese’s going to bed while he watched
television and drank about six beers. The next morning, they went out
for breakfast and came home. According to defendant, DeWeese
returned from her visit to her ex-husband’s house in tears, claiming
that her ex-husband had hit her. She went directly to bed. The next
day, defendant went to work as usual. When the officer came to
question him, he admitted that he and DeWeese had argued about
money on Saturday night. He denied telling the officer that he had
restrained DeWeese to calm her.
    The jury found defendant guilty of domestic battery and the trial
court sentenced him to three years in prison.
    On appeal, defendant argued that section 115–7.4 of the Code is
unconstitutional in that it violates the equal protection and due
process guarantees of the United States and Illinois Constitutions. The
appellate court relied on our decision in People v. Donoho, 204 Ill. 2d
159, 177 (2003) (finding section 115–7.3 of the Code constitutional)
to conclude that section 115–7.4 is constitutional. 396 Ill. App. 3d
622.

                                 -3-
                             ANALYSIS
    As a common law rule of evidence in Illinois, it is well settled that
evidence of other crimes is admissible if relevant for any purpose other
than to show a defendant’s propensity to commit crimes. People v.
Wilson, 214 Ill. 2d 127, 135-36 (2005). Such purposes include but are
not limited to: motive (People v. Moss, 205 Ill. 2d 139, 156 (2001)
(evidence that defendant previously sexually assaulted child properly
admitted to show his motive for murder of child and her mother)),
intent (Wilson, 214 Ill. 2d at 141 (evidence that teacher previously
touched other students in similar manner properly admitted to show
intent in prosecution for aggravated criminal sexual abuse of
students)), identity (People v. Robinson, 167 Ill. 2d 53, 65 (1995)
(evidence that defendant previously attacked other similar victims in
similar manner properly admitted under theory of modus operandi to
show identity of perpetrator in prosecution for armed robbery and
armed violence)), and accident or absence of mistake (Wilson, 214 Ill.
2d at 141 (evidence that teacher previously touched other students in
similar manner properly admitted to show lack of mistake in
prosecution for aggravated criminal sexual abuse of students)).1
    Even if offered for a permissible purpose, such evidence will not
be admitted if its prejudicial effect substantially outweighs its


     1
      This common law rule has been codified in the Federal Rules of
Evidence as Rule 404(b), which states, in pertinent part: “Evidence of other
crimes, wrongs, or acts is not admissible to prove the character of a person
in order to show action in conformity therewith. It may, however, be
admissible for other purposes, such as proof of motive, opportunity, intent,
preparation, plan, knowledge, identity, or absence of mistake or accident
***.” Fed. R. Evid. 404(b).
    This court has recently codified the law of evidence in Illinois. Effective
January 1, 2011, the common law propensity rule will be replaced by Illinois
Rule of Evidence 404(b), which states: “Evidence of other crimes, wrongs,
or acts is not admissible to prove the character of a person in order to show
action in conformity therewith except as provided by sections 115–7.3,
115–7.4, and 115–20 of the Code of Criminal Procedure [citations]. Such
evidence may also be admissible for other purposes, such as proof of motive,
opportunity, intent, preparation, plan, knowledge, identity, or absence of
mistake or accident.” Ill. R. Evid. 404(b) (eff. Jan. 1, 2011).

                                     -4-
probative value. Moss, 205 Ill. 2d at 156. The admissibility of other-
crimes evidence is within the sound discretion of the trial court, and
its decision on the matter will not be disturbed absent a clear abuse of
that discretion. Wilson, 214 Ill. 2d at 136.
     The rationale for this rule is not that a defendant’s bad character,
as evinced by other bad acts, is irrelevant when he is charged with a
crime. Rather, the rule is grounded in the concern that such evidence
proves too much. People v. Donoho, 204 Ill. 2d 159, 170 (2003). As
a matter of jurisprudential policy, the rule expresses the concern that
while “evidence of bad character would not be irrelevant, ***
particularly in the setting of the jury trial, the dangers of prejudice,
confusion and time-consumption outweigh the probative value.” K.
Broun, McCormick on Evidence §190, at 752-53 (6th ed. 2006).
     The common law rule has been abrogated in part by the statute
challenged by defendant. Section 115–7.4 of the Code, titled
“Evidence in domestic violence cases,” provides:
             “(a) In a criminal prosecution in which the defendant is
         accused of an offense of domestic violence as defined in
         paragraphs (1) and (3) of Section 103 of the Illinois Domestic
         Violence Act of 1986, evidence of the defendant’s commission
         of another offense or offenses of domestic violence is
         admissible, and may be considered for its bearing on any
         matter to which it is relevant.
             (b) In weighing the probative value of the evidence against
         undue prejudice to the defendant, the court may consider:
                  (1) the proximity in time to the charged or predicate
             offense;
                  (2) the degree of factual similarity to the charged or
             predicate offense; or
                  (3) other relevant facts and circumstances.
             (c) In a criminal case in which the prosecution intends to
         offer evidence under this Section, it must disclose the
         evidence, including statements of witnesses or a summary of
         the substance of any testimony, at a reasonable time in
         advance of trial, or during trial if the court excuses pretrial
         notice on good cause shown.
             (d) In a criminal case in which evidence is offered under

                                  -5-
        this Section, proof may be made by specific instances of
        conduct, testimony as to reputation, or testimony in the form
        of an expert opinion, except that the prosecution may offer
        reputation testimony only after the opposing party has offered
        that testimony.” 725 ILCS 5/115–7.4 (West Supp. 2007).
The statute was enacted in 2007 and went into effect on August 23 of
that year. Pub. Act 95–360, §5, eff. August 23, 2007.
    This enactment followed the legislature’s enactment of section
115–7.3 of the Code, titled “Evidence in certain cases,” which created
a similar exception to the common law propensity rule. When a
defendant is charged with certain crimes involving sexual assault or
abuse, this statute allows the admission of evidence of previous
offenses of the same type. In pertinent part, section 115–7.3 provides:
            “(b) If the defendant is accused of an offense set forth in
        paragraph (1) or (2) of subsection (a) or the defendant is tried
        or retried for any of the offenses set forth in paragraph (3) of
        subsection (a), evidence of the defendant’s commission of
        another offense or offenses set forth in paragraph (1), (2), or
        (3) of subsection (a), or evidence to rebut that proof or an
        inference from that proof, may be admissible (if that evidence
        is otherwise admissible under the rules of evidence) and may
        be considered for its bearing on any matter to which it is
        relevant.
            (c) In weighing the probative value of the evidence against
        undue prejudice to the defendant, the court may consider:
                 (1) the proximity in time to the charged or predicate
            offense;
                 (2) the degree of factual similarity to the charged or
            predicate offense; or
                 (3) other relevant facts and circumstances.” 725 ILCS
            5/115–7.3 (West 2008).
This section was enacted in 1997 and went into effect on January 1,
1998. Pub. Act 90–132, §5, eff. January 1, 1998. It has subsequently
been amended twice. Pub. Act 90–735, §10, eff. August 11, 1998;
Pub. Act 95–892, §5, eff. January 1, 2009. The language quoted
above was in effect when this court held in Donoho that section
115–7.3 does not violate the constitutional guarantee of equal

                                  -6-
protection. Donoho, 204 Ill. 2d at 178.
    Before this court, defendant argues that section 115–7.4 of the
Code is unconstitutional and that it “provides a second-class trial and
alters the judicial system from one of a confrontation between
advocates over the elements charged into a one-sided investigation
into the character of the accused.”

                       Statutory Interpretation
     Defendant argues that application of section 115–7.4 results in a
“second-class trial” because it does not require the trial court to
determine whether other-crimes evidence offered by the State is
relevant or to balance the probative value of the evidence against the
prejudicial effect to the defendant. Because the statute says that
“evidence of the defendant’s commission of another offense or
offenses of domestic violence is admissible” (725 ILCS 5/115–7.4(a)
(West 2008)) in certain cases, defendant asserts that the statute
“mandates the admission of propensity evidence, regardless of
whether it is relevant.” He notes that this language is different from
that used in section 115–7.3, which says that the other-crimes
evidence “may be admissible (if that evidence is otherwise admissible
under the rules of evidence).” 725 ILCS 5/115–7.3(b) (West 2008).
     The principles guiding our analysis of a question of statutory
interpretation are well established. Our primary objective is to
ascertain and give effect to legislative intent, the surest and most
reliable indicator of which is the statutory language itself, given its
plain and ordinary meaning. Illinois Graphics Co. v. Nickum, 159 Ill.
2d 469, 479 (1994). In determining the plain meaning of statutory
terms, we consider the statute in its entirety, keeping in mind the
subject it addresses and the apparent intent of the legislature in
enacting it. People v. Davis, 199 Ill. 2d 130, 135 (2002). Where the
language of the statute is clear and unambiguous, we must apply it as
written, without resort to extrinsic aids to statutory construction.
People v. Collins, 214 Ill. 2d 206, 214 (2005).
     Defendant argues that the phrase “is admissible” means that other-
crimes evidence must be admitted if proffered by the State in a
domestic violence prosecution. He focuses on the word “is” and
argues that it means “shall” or “must” as opposed to “may,” but fails


                                 -7-
to consider the meaning of the entire phrase “is admissible.”
     The word “admissible” is not defined in the statute. In common
usage, the suffix “-able” means capable or permissible. Thus, some
beverage containers are returnable and some are nonreturnable. To
say that a glass milk bottle “is returnable” is not to say that it must be
returned to the store, but only that it may be returned.
     The word is used with sufficient frequency in legal writing that it
is defined in the law dictionary. “In determining the plain meaning of
a statutory term, it is entirely appropriate to look to the dictionary for
a definition.” People v. Perry, 224 Ill. 2d 312, 330 (2007).
“Admissible” is defined as “[a]llowable; permissible.” Indeed, the
example that is given is “admissible evidence.” Black’s Law
Dictionary 48 (7th ed. 1999).
     Thus, the phrase “is admissible” in section 115–7.4 is
unambiguous. In the context of the statute, it means that
notwithstanding the common law propensity rule, proffered evidence
of another similar crime may be admitted.
     Defendant also argues that the statute makes such evidence
admissible without regard to its relevance or to the balance of
probative value and risk of undue prejudice. He is mistaken.
     By enacting section 115–7.4 of the Code, the legislature has
abrogated, in part, a long-standing common law rule of evidence. It
is well established that a statute that represents a departure from the
common law should be narrowly construed in favor of those against
whom it is directed. Harris v. Walker, 119 Ill. 2d 542, 547 (1988).
Thus, we must construe the statute in a manner that preserves for
defendant, as much as is possible consistent with the legislative
purpose, all of the protections that otherwise exist in our rules of
evidence.
     Some rules of evidence permit the admission of a type of evidence
if certain conditions are met, such as the rule allowing admission of
evidence of habit or routine practice or the rule governing the taking
of judicial notice. These can be described as positive rules because
they allow evidence to come in.
     Other rules bar the admission of a certain type of evidence. Such
rules, such as the hearsay rule or the rule barring evidence of plea
discussions, can be described as negative rules because they keep

                                   -8-
evidence out. These negative rules may have exceptions, such as the
hearsay exception for dying declarations. These exceptions function
as positive rules, because they overcome the effect of a negative rule
and allow the item of evidence to be admitted.
    Further, a single evidentiary issue may be subject to more than one
rule. Thus, while a positive rule may allow a certain type of evidence,
a negative rule may prohibit its admission. For example, an exception
to the hearsay rule may permit the admission of evidence contained in
a particular type of document, such as a business record, but if the
document is not properly authenticated as required by another rule,
the evidence will not be allowed. In this way, the rules of evidence
function as a unified scheme, rather than individually.
    The propensity rule is a negative rule, which prohibits use of
evidence of a defendant’s prior bad acts to show his propensity to
commit crime. Exceptions to the rule allow the use of such evidence
for a limited purpose, such as to show motive, identity, or lack of
mistake. Even when allowed by an exception, other-crimes evidence
may be excluded by the operation of another rule. Three examples
come to mind.
    First, the evidence may be excluded because it is irrelevant.
Relevance is a threshold requirement that must be met by every item
of evidence. “All relevant evidence is admissible, except as otherwise
provided by law. Evidence which is not relevant is not admissible.” Ill.
R. Evid. 402 (eff. Jan. 1, 2011). Although recently codified, this rule
has always been a part of our common law rules of evidence.
    Second, the other-crimes evidence may be excluded because the
risk of undue prejudice outweighs its probative value. “Although
relevant, evidence may be excluded if its probative value is
substantially outweighed by the danger of unfair prejudice, confusion
of the issues, or misleading the jury, or by considerations of undue
delay, waste of time, or needless presentation of cumulative
evidence.” Ill. R. Evid. 403 (eff. Jan. 1, 2011). Again, while this
codified version of the rules is of recent origin, the need to balance
probative value and the risk of unfair prejudice has long been a part of
our common law.
    Third, the evidence may be excluded because it is offered in the
form of a hearsay statement that does not meet a recognized exception


                                  -9-
to the hearsay rule. “Hearsay is not admissible except as provided by
these rules, by other rules prescribed by the Supreme Court, or by
statute as provided in Rule 101.” Ill. R. Evid. 802 (eff. Jan. 1, 2011).
    Given the unified scheme of the rules of evidence, the threshold
requirement of relevance would apply to the admission of evidence
pursuant to section 115–7.4 even if the legislature had not specifically
mentioned this requirement. However, the legislature was apparently
aware of the relevance requirement when it enacted section 115–7.4
because it specifically provided that the other-crimes evidence “may
be considered for its bearing on any matter to which it is relevant.”
725 ILCS 5/115–7.4(a) (West 2008). Clearly, such evidence is not
admissible under the statute if it is not relevant to an issue in the case.
    Further, the legislature was also aware of the need to balance
probative value with the risk of undue prejudice when an objection is
raised to the admission of a other-crimes evidence. The statute does
not abrogate this rule or the rule that the decision regarding admission
of evidence is within the sound discretion of the trial court. Indeed,
the statute lists three factors to be considered “[i]n weighing the
probative value of the evidence against undue prejudice to the
defendant” (725 ILCS 5/115–7.4 (West 2008)), in addition to any
other factors the court might ordinarily consider.
    We hold, therefore, that the plain meaning of section 115–7.4 of
the Code is that evidence of a defendant’s commission of other acts
of domestic violence may be admitted in a prosecution for one of the
offenses enumerated in the statute, so long as the evidence is relevant
and its probative value is not substantially outweighed by the risk of
undue prejudice.

                        Constitutional Challenge
    We begin by noting that statutes carry a strong presumption of
constitutionality and that a party challenging the constitutionality of
a statute has the burden of rebutting that presumption. People v.
Cornelius, 213 Ill. 2d 178, 189 (2004). To rebut the presumption, the
challenging party must clearly establish a constitutional violation.
People ex rel. Birkett v. Konetski, 233 Ill. 2d 185, 200 (2009). In
addition, this court has a duty to uphold the constitutionality of a
statute if it is reasonably possible to do so. People v. Dinelli, 217 Ill.

                                   -10-
2d 387, 397 (2005). Accordingly, we will resolve any doubt as to the
construction of a statute in favor of its validity. Napleton v. Village of
Hinsdale, 229 Ill. 2d 296, 307 (2008). Whether a statute is
constitutional is a question of law, which we review de novo. People
v. Guevara, 216 Ill. 2d 533, 541 (2005).
    Defendant urges this court to examine our nation’s history, legal
traditions, and practices to conclude that the long-standing rule
limiting the use of propensity evidence is of constitutional magnitude.
He argues further that the use of propensity evidence undermines the
presumption of innocence as well as statutes of limitation and the
double jeopardy protection of the fifth amendment. He compares the
use of propensity evidence in a domestic violence trial to subjecting
the defendant to trial on a “stale claim,” and argues that he was forced
to defend against a collateral matter.
    At oral argument, defense counsel argued that all propensity
evidence is unconstitutional unless its use is confined to one of the
recognized permissible purposes. She predicted the extension of such
statutory exceptions as those in sections 115–7.3 and 115–7.4 of the
Code to cases involving drug possession, driving under the influence,
and other charges and urged this court to stop the expansion of this
trend to abrogate “a most ancient and revered rule.”
    As we have noted previously, the propensity rule is of common
law origin. It is not of constitutional magnitude. Donoho, 204 Ill. 2d
at 180, 182. Despite its long history as a part of Anglo-American
common law and the fact that it may be consistent with certain
fundamental constitutional values such as the presumption of
innocence, defendant can cite no case holding that the admission of
propensity evidence for the purpose of showing propensity violates
due process.
    In addition, he fails to identify the applicable constitutional
standard of review. Where, as here, a statute does not affect a
fundamental constitutional right, the test for determining whether it
complies with substantive due process is the rational basis test. People
v. Williams, 235 Ill. 2d 178, 205 (2009). A statute will be upheld
under the rational basis test so long as it bears a rational relationship
to a legitimate legislative purpose, and it is neither arbitrary nor
unreasonable. Napleton, 229 Ill. 2d at 307.


                                  -11-
     In Donoho, we noted that the legislative history of section
115–7.3 revealed an intent to “use other-crimes evidence to protect
society against sex offenders who have a propensity to repeat their
crimes.” Donoho, 204 Ill. 2d at 174. The legitimate purpose served by
the statute was to respond to the problem of “recidivism by sex
offenders.” Donoho, 204 Ill. 2d at 174. We concluded that the statute
met the rational basis test under equal protection analysis “because it
also promotes effective prosecution of sex offenses and strengthens
evidence in sexual abuse cases.” Donoho, 204 Ill. 2d at 178. Thus, we
held that the classification created by section 115–7.3, treating
accused sex offenders differently from other defendants, bore a
rational relationship to a legitimate legislative purpose. Donoho, 204
Ill. 2d at 178.
     When a statute is challenged on due process grounds, no
classification is at issue. Rather, the rational basis test requires that we
examine the substance of the statute to determine whether it bears a
rational relationship to a legitimate legislative purpose. The State
argues that section 115–7.4 serves a purpose similar to that served by
section 115–7.3 and is, therefore, rationally related to a legitimate
legislative purpose. We agree.
     When it enacted this statute, the General Assembly was
legitimately concerned with the effective prosecution of crimes of
domestic violence, which pose some of the same concerns as sex
crimes. An abuser may have a pattern of targeting victims who are
vulnerable. Such a victim may be reluctant to testify against her
abuser, or the effectiveness of her testimony in court may be affected
by fear or anxiety. The abuser may also be adept at presenting himself
as a calm and reasonable person and his victim as hysterical or
mentally ill. Evidence that the defendant has been involved in a similar
incident may persuade a jury that the present victim is worthy of belief
because her experience is corroborated by the experience of another
victim of the same abuser.2


    2
      We are aware that domestic violence may also be perpetrated by a
woman against a man or by a man or a woman against a member of the same
sex. We use gendered terms in this opinion because they are consistent with
the facts of the present case.

                                   -12-
    Thus, we find that section 115–7.4 serves a legitimate legislative
purpose and that the admission of evidence that the defendant has
committed other crimes of domestic violence is rationally related to
that purpose.
    In addition, while our decision in Donoho addressed an equal
protection claim, we did comment on the possibility of a due process
challenge to the statute, as noted by the appellate court below:
        “ ‘[C]ourts have held that admitting other-crimes evidence
        does not implicate the due process right to a fair trial where
        the evidence is relevant and its probative value is not
        outweighed by its prejudicial effect [citation]; these two
        limitations are incorporated into section 115–7.3.’ ” 396 Ill.
        App. 3d at 627, quoting Donoho, 204 Ill. 2d at 177.
    Because we have concluded that section 115–7.4 permits the
admission of relevant other-crimes evidence in domestic violence
cases only if the probative value is not outweighed by the risk of
undue prejudice, we reach the same conclusion in the present case.
    In his petition for leave to appeal, defendant also raised the
question of whether section 115–7.4 violates the equal protection
clauses of the state and federal constitutions. However, his brief does
not include any argument on this issue.
    Supreme Court Rule 341(h)(7) requires that the brief contain
“[a]rgument, which shall contain the contentions of the appellant and
the reasons therefor, with citation of the authorities and the pages of
the record relied on.” In addition, “[p]oints not argued are waived and
shall not be raised in the reply brief, in oral argument, or on petition
for rehearing.” 210 Ill. 2d R. 341(h)(7).
    The State points out this omission in its brief, yet defendant’s reply
brief makes no mention of an equal protection argument. At oral
argument, defense counsel did not make an equal protection
argument. Further, after the State pointed out this forfeiture during its
argument, defense counsel did not make an equal protection argument
on rebuttal.
    Therefore, we must conclude that defendant has abandoned his
equal protection claim.




                                  -13-
                            CONCLUSION
     For the foregoing reasons, we hold that section 115–7.4 of the
Code of Criminal Procedure is constitutional and that it permits the
trial court to allow admission of evidence of other crimes of domestic
violence to establish the propensity of a defendant to commit a crime
of domestic violence if the requirements of the statute and of other
applicable rules of evidence are met. The judgment of the appellate
court is affirmed.
                                                             Affirmed.




                                -14-